Case 20-11941-mdc         Doc 14    Filed 05/12/20 Entered 05/12/20 10:06:53              Desc Main
                                    Document     Page 1 of 1


   1                         IN THE UNITED STATES BANKRUPTCY COURT
   2
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                      PHILADELPHIA DIVISION
   3

   4
                                                    )
   5   In re:                                       )    Case No. 20-11941 (MDC)
                                                    )
   6   MATTHEW JOHNSON, JR.                         )    Chapter 13
                                                    )
   7   LAKEISHA S. RIVERS                           )
                                                    )
   8                                                )    OBJECTION TO CONFIRMATION
                                                    )
   9                                                )
  10
           Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease
  11
           (“Santander”), a secured creditor of the Debtors, objects to the Debtors’ plan for the
  12

  13       following reasons:

  14       A. The Debtor fails to assume the lease for the 2017 Dodge Durango in the plan. If the
  15
                Debtor intends to retain the vehicle, the plan must call for the assumption of the lease.
  16
                Presently the lease is rejected in the plan. If the lease is not assumed, at confirmation,
  17

  18            the stay will lift automatically in accordance with §365(p)(3).

  19

  20
                                                        /s/ William E. Craig
  21                                                    William E. Craig, attorney for
                                                        Santander Consumer USA Inc. dba Chrysler
  22                                                    Capital as servicer for CCAP Auto Lease
  23
         Dated: 5/12/20

  24

  25

  26

  27

  28

  29




                                                        Page 1
